Title: To Benjamin Franklin from Richard, 1 May 1782
From: Richard, Nicolas
To: Franklin, Benjamin


Monsieur
Paris Le 1. mai 1782.
La Lettre que vous m’avez fait l’honneur de m’écrire, en réponse à l’envoi de ma piéce sur la naissance de Monseigneur le Dauphin, est Sans-doute le prix le plus flatteur que je pouvois éspérer de mon travail. Mais il est un autre avantage dont je Serois bien jaloux, et que vous Seul pouvez me procurer: ce Seroit de pouvoir me vanter un jour d’avoir vu celui qui fait l’admiration des deux-mondes. Vous me pardonnerez ma témérité en faveur de mon âge, et j’ose me flatter d’avance que vous me permettrez D’aller vous rendre mon hommage un de ces jours de congé ou l’on à Coutume de nous mener en promenade á Passy. Cependant j’attendrai vos ordres, aimant mieux sacrifier l’envie que j’ai de vous voir, à la crainte de vous déplaire par une démarche imprudente.
Derniérement Le professeur de Rhétorique de mon collége Nous à rapporté un vers Latin qui vous á été appliqué trés heureusement. Le voici:

Eripuit clo fulmen, Sceptrumque Tyrannis.

Il a proposé une récompense à celui qui Le rendroit Le mieux en françois. Animé par un Zêle ardent je n’ai pas eu de peine à remporter La palme dans ce nouveau genre de Combat. Vous me permettrez, Monsieur, de vous rapporter ma traduction.
  
Dystique.
à L’olympe Surpris il arracha La foudre,
et d’un Tyran barbare il mit le Sceptre en poudre.

Vous m’avez dit, Monsieur, dans votre Lettre que le plus bel emploi de la poësie étoit de chanter Les choses utiles à L’humanité, et Les hommes qui les exécutent. J’ose me vanter d’avoir rempli aujourd’hui ce devoir, dans toute son étenduë: heureux Si ce foible témoignage de ma Reconnoissance peut vous convaincre du profond respect avec lequel j’ai L’honneur d’être, Monsieur Votre trés humble et très obèissant Serviteur
Richarden Rhétor. au collége de Lizieux./.
 
Notation: Richard 1 May 1782.
